Citation Nr: 1809919	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a cerebrovascular accident, to include as due to herbicide exposure.

3.  Entitlement to service connection for neuropathy affecting the right and left upper extremities, to include as due to herbicide exposure. 

4.  Entitlement to service connection for neuropathy affecting the right and left lower extremities, to include as due to herbicide exposure. 

5.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2011and July 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   

In May 2014 the Veteran testified at a hearing before a Decision Review Officer (DRO).  He also testified before the undersigned Veterans Law Judge (VLJ) in a July 2016 travel board hearing.  Transcripts of both hearings have been associated with the file.

The Board notes that initially the Veteran sought a separate claim for bilateral foot numbness.  During the DRO hearing, by way of his representative, he clarified that he considered it to be part of the neuropathy affecting the right and left lower extremities' claim.  In addition, despite bilateral foot numbness being mentioned at the beginning of the July 2016 hearing, there was no testimony taken to indicate that this claim is separate and apart from the neuropathy of the lower extremities' claim.  Lastly, all of the pertinent documents submitted subsequently further indicate that the bilateral foot numbness claim is not a separate claim, but part of the neuropathy of the lower extremities' claim.  Thus, with respect to the lower extremities, the Board will address only service connection for neuropathy.  

In January 2017 the Board remanded these matters for additional development to include obtaining VA examinations.  The Board finds that the remand directives have been substantially complied with and therefore will adjudicate the matter.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For purposes of this appeal the Board finds the Veteran, he was present on the landmass of Vietnam during the Vietnam era, and therefore, exposed to an herbicide agent. 

2.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed hypertension manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.

3.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed cerebrovascular accident manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.

4.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed peripheral neuropathy, to include neuropathy affecting the right and left upper extremities, manifested during, or as a result of, active military service, or is otherwise etiologically related to the Veteran's active service.

5.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed peripheral neuropathy, to include neuropathy affecting the right and left lower extremities, manifested during, or as a result of, active military service, or is otherwise etiologically related to the Veteran's active service.

6.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed vertigo was either caused by or aggravated by the service-connected tinnitus, and is not shown to be related to an in-service injury or disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to Agent Orange exposure, have not been met.  38 U.S.C. §§1101, 1110, 1111, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for cerebrovascular accident, to include as due to Agent Orange exposure, have not been met.  38 U.S.C. §§1101, 1110, 1111, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for peripheral neuropathy affecting the right and left upper extremities, to include as due to Agent Orange exposure, have not been met.  38 U.S.C. §§1101, 1110, 1111, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  The criteria for service connection for peripheral neuropathy affecting the right and left lower extremities, to include as due to Agent Orange exposure, have not been met.  38 U.S.C. §§1101, 1110, 1111, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).
5.  The criteria for service connection for vertigo have not been met.  38 U.S.C. §§1101, 1110, 1111, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish secondary service connection a Veteran must show:  (1) the existence of a present disability; and (2) evidence that the present disability was either caused by the service-connected disability or that the service-connected disability increased the severity of the present disability. 38 C.F.R. §3.310.  In showing that the service-connected disability increased the severity of the present disability, the severity of the current disability cannot be due to the natural progression of that current disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Certain listed disabilities, such as hypertension and cerebrovascular accident may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In addition, service connection for certain disabilities may be presumed for those exposed to particular herbicide agents.  Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

For VA purposes, neuropathy associated with herbicide agent exposure includes early-onset peripheral neuropathy.  Ischemic heart disease associated with herbicide agent exposure specifically excludes hypertension.  38 C.F.R. § 3.309(e).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  For purposes of applying the presumption of exposure to herbicide agent under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed.Cir.1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis 

Service Connection- Herbicide Agent Presumption 

The Veteran contends that he was exposed to herbicides during his stops in Saigon, Vietnam, Tan Son Nhut Air Force Base while transiting to Thailand, where he described deplaning and spending hours on the ground, and at Ubon Royal Air Base, Thailand stating that his duties as a civil engineer scheduler required that he work around the base fence line and perimeter on a daily basis. 

For purposes of this appeal, the Board finds the evidence regarding the Veteran's presence in Vietnam to be credible, and as such it is presumed for purposes of this appeal that he was exposed to herbicide agents.

The Veteran contends that his hypertension, neuropathy and cerebrovascular accident are due to his herbicide agent exposure.  

Here, "early-onset peripheral neuropathy" is the only diagnosis that falls under the herbicide agent presumption for service connection.  Cerebrovascular accident is not a disease contemplated under this presumption, neither is hypertension.  The regulation specifically excludes hypertension, as it states that for purposes of this section, the term ischemic heart disease does not include hypertension.  See C.F.R. 3.309(e) note 2.  Upon review of the record, there is nothing to indicate that the Veteran has a current diagnosis of any enumerated disease under 38 C.F.R. 3.309.  In view of this, an award of presumptive service connection based on exposure to herbicide agent in service is not warranted.  

Service Connection-Direct and Secondary Theories of Entitlement 

Turning to the evidence of record, there are medical treatment records that indicate a diagnosis of hypertension, peripheral neuropathy, cerebrovascular accident, and vertigo.  See May 2012 private medical record and January 2017 VA medical record.  Therefore, there is competent medical evidence establishing that the Veteran has a current diagnosis for all of the issues on appeal.  

Resolution of the Veteran's appeal turns on whether his current disabilities are due to an in-service disease or injury.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Here, the evidence fails to show the presence of any claimed disability during service or within the first post service year.  Service treatment records do not indicate any complaints of or treatment for any of the claimed disabilities.  Additionally, the Veteran does not contend that either hypertension, peripheral neuropathy, cerebrovascular accident or vertigo had its onset in service.  The Veteran does contend that his service-connected tinnitus caused his vertigo.  

The Veteran testified that he was not diagnosed with high blood pressure until 1991.  
He also testified that the onset of symptoms he related to peripheral neuropathy, cerebrovascular accident and vertigo did not occur until 2008, 2009 or 2010.

The earliest medical record of evidence to indicate a diagnosis of hypertension is a VA medical note dated October 1998-nearly three decades after service.  An October 2012 private progress note indicates that the Veteran suffered a cerebrovascular accident in January 2012.  The earliest medical record of evidence to indicate a possible diagnosis of peripheral neuropathy is dated November 2008.  

In a VA Peripheral Nerves Conditions Disability Benefits Questionnaire, the VA examiner stated that there is an unclear etiology with respect to the Veteran's neuropathic pain and that it is possibly secondary to herbicide exposure.  This opinion clearly states that that the etiology is unclear and the use of the terms "possibly secondary" on its face makes this opinion speculative.  See Polovick v. Shinseki, 23 Vet. App. 48. 54 (2009) (a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might").  This opinion is of minimal probative value.  

As the January 2017 Board remand mentioned, the Veteran submitted two medical opinions from the same private doctor, suggesting that his neuropathy, hypertension, and cerebrovascular accident may be related to herbicide agent exposure.  The Board found these opinions to be inadequate.  The private examiner opined that the Veteran's disabilities "may be caused by exposure to herbicides", noting he has treated other veterans who were exposed to herbicides.  The opinions are conclusory and fail to discuss any of the evidence relevant to this case, including the Veteran's medical history.  In addition, use of language such as "may be" makes this opinion speculative.  See Polovick v. Shinseki, 23 Vet. App. 48. 54 (2009)(a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might").  These opinions are insufficient and no probative value will be placed on them.

As a result of the January 2017 Board remand, the Veteran was afforded VA examinations in March 2017 in relation to his claims for hypertension, cerebrovascular accident, peripheral neuropathy, and vertigo.  

The March 2017 VA examiner opined that it is less likely than not that a medical nexus can be established between the Veteran's hypertension and exposure to herbicides in service.  The rationale provided was that the Veteran was not first diagnosed till decades after service and that to establish any connection between herbicide exposure and hypertension would be through epidemiologic methods. 
The March 2017 VA examiner opined that it is less likely than not that the Veteran's cerebrovascular accident was incurred in or caused by service.  The rationale provided was that the first cerebrovascular accident appears to have occurred in 2010-about 40 years after service.  The examiner explained that the Veteran has knowns risks factors for cerebrovascular accident, including hypertension and a history of smoking.  Lastly, the examiner noted that there is a lack of consensus epidemiologic evidence for medical nexus between cerebrovascular accident and herbicide exposure.  

The March 2017 VA examiner opined that it is less likely than not that the Veteran's peripheral neuropathy was incurred in or caused by service.  The rationale provided was that there was no medical documentation of peripheral neuropathy found in service and that it appears the Veteran was first diagnosed in 2013.  The examiner stated that the temporal relationship to establish a nexus between peripheral neuropathy and service is not present and that there is no evidence of early onset peripheral neuropathy.  The examiner explained that it is not likely that a medical nexus could be made given that there is no indication in the file of early onset, acute or subacute peripheral neuropathy (i.e. within one year).

The March 2017 VA examiner opined that it is less likely than not that the Veteran's vertigo was caused or aggravated by his service-connected tinnitus.  The rationale provided was that upon review of the medical evidence to include the ear, nose, throat specialty consultation there was no evidence of a connection.  The examiner also noted that there would be no connection on biologic bases as the two pathologies occur in different parts of the inner ear.  

In a July 2017 VA Ear Conditions Disability Benefits Questionnaire, the VA examiner opined that it is more likely than not that the Veteran's tinnitus is unrelated to his vertigo.  The rationale provided was that he did not experience vertigo until 2010 and there is no evidence that a latency period such as that exists.   

These VA medical opinions are of high probative value.  They provide clear rationale.  The examiner clearly stated his conclusions and then provided rational bases to support such conclusions.  For example, the VA examiner noted that several years elapsed between the time the Veteran left the military and the time he was first diagnosed for all of these conditions.  In addition, the examiner noted other factors outside of an in service injury or illness that caused these disabilities.  Lastly, the examiner noted that there is no medical evidence to support a connection between Agent Orange exposure and hypertension, peripheral neuropathy or cerebrovascular accident.   

Therefore, service connection for all of the claims on appeal on a direct basis is not warranted, and service connection on a secondary basis is not warranted for vertigo.  

There are no statements of record regarding a claimed in-service injury or illness that would indicate a correlation between the Veteran's military service and current disabilities.  The Veteran does not contend that he had any of these conditions in service, and the Board finds the most probative medical evidence of record does not support such a finding.  The Veteran's service treatment records are silent for complaints of or treatment for any symptoms related to these disabilities and it is many years post service before any record of hypertension, cerebrovascular accident, peripheral neuropathy or vertigo is seen.  These facts likewise, weigh against the veteran's claims, as there appears to be no in-service disease or injury to which current disabilities could relate.  

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension, to include as due to herbicide exposure is denied.

Service connection for cerebrovascular accident to include as due to herbicide exposure is denied.

Service connection for peripheral neuropathy affecting the right and left upper extremities, to include as due to herbicide exposure is denied.  

Service connection for peripheral neuropathy affecting the right and left lower extremities, to include as due to herbicide exposure is denied.  

Service connection for vertigo, to include as secondary to service-connected tinnitus is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


